LIST OF EXHIBITS

Exhibit 1

Video by respondent inviting his audience to contact him with an interest in life insurance sales.
https://www.youtube.com/watch ev=|xxp4Pjxcl4

Exhibit 2
Initial sequence of emails exchanged between petitioner and respondent (attached).
Exhibit 3

Respondent’s reply to petitioner’s email with a sales speech for her to watch a Zoom
presentation (attached).

Exhibit 4

Link to the unlisted video petitioner posted on YouTube, kindly and respectfully expressing her
disagreement with his views. https://youtu.be/E4Q OSvXre4

Exhibit 5

Last email exchanged between petitioner and respondent (attached), where petitioner shares
the above unlisted video that she recorded to respectfully express her disagreement on
respondent’s views of Saturn.

Exhibit 6

(a) First video by respondent, (https://www.youtube.com/watch ?v=4QZ7ifOEHdA removed by
YouTube from his channel for violation of petitioner’s privacy, seen in the attached email),
publicly exposing information petitioner privately shared with respondent (Exhibit 2) and
making outrageous and baseless claims against petitioner motivated by petitioner’s
disagreement regarding his views on planet Saturn (Exhibit 4). The video had been saved by
petitioner to gather evidence and can be watched at the following unlisted link:
https://videos. files. wordpress.com/VRyiseKe/exhibit-4 saturn-revisited-targeted-
individuals-through-cabal-agents_hd.mp4

Video highlights are at the following minutes:

56:56 — respondent states that petitioner’s views and beliefs, shared in a private email
to respondent, were for the purpose “to trap him.”

58:34 — respondent begins sharing his thoughts with his audience and proceeds making
outrageous claims, which includes, as follows ...

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 1of27 PagelD #: 20
1:00:31 — his convictions of petitioner’s by respondent were based on “psychic intuition
and bits and pieces of visuals respondent had of petitioner’s in his mind where he sensed
where petitioner’s life was.”

1:07:35 — respondent states that petitioner “was trying to get close to him by lying”

1:08:03 — respondent states that “basically what [respondent] sensed with [petitioner’s]
words, as the vague images came to him... and [respondent] pieced that together with
what [respondent] knows to be true through exposure and with what [respondent]
knows to be absolutely true, because source told [respondent] so, and [respondent]
knows source never lies, this lady [petitioner] was done...”

1:09:32 — respondent states that “the evidence pilled up out and then boom... it hit
[respondent] crystal clear that [petitioner] Christina was sent after [respondent] to
corrupt [respondent’s] work” and respondent further states that he believes petitioner is
a “controlled opposition sent after him.”

1:12:08 — respondent states that “... this is how we are targeted ... as source players ... to
penetrate light into darkness.”

(b) Second video by respondent (http://www.youtube.com/watch?v=-web3uENLOc) and
removed by YouTube from his channel for violation of petitioner’s privacy, see attachment)

(c) Third video by respondent (https://www.youtube.com/watch ?v=GiOKP1IP6Kg) and
removed by respondent before YouTube could make a decision on petitioner’s claim
(attached) against the video, but downloaded by petitioner to document respondent’s
criminal behavior against petitioner, where he makes threats of physical harm against
petitioner, which can be watched/heard beginning at minute 17:20 of the video, where
respondent states that he, the respondent, “will give [petitioner] an ass whopping that [petitioner]
will never forget.” > https://youtu.be/cv7ekYlidw0 ?t=1040

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 2of27 PagelD #: 21
Gmail - Life Insurance and etc. https://mail.google.com/mail/u/0?ik=933bd2a6 | 7&view=pt&search=all&permthid=thread-a:r...

EXHIBIT 2

Wi}

ILUMINA Publications <autoconhec@gmail.com>

 

Life Insurance and etc.
22 messages

 

ILUMINA Publications <autoconhec@gmail.com> Thu, Aug 20, 2020 at 2:11 PM
To: bepou35@gmail.com

Hello!

My name is Christina Breault and | recently found you on YouTube, a couple or so days ago, and I'm totally amazed by the information you share on your
videos, namely transgenderism, among other things. I'm aware of some of the things you speak about (such as Source and this fake world we're entrapped in)
but | was not aware of ALL these people being transgenders! | was literally shocked, but, somehow, not really, if you know what | mean.

| was born in Brazil but have been living in the US most of my life. I'm 58 years old and I'm trying to get by with services such as hand reading and vedic
astrology, being the first my preferred and most popular service. I'm creating a palmistry course in Portuguese, which I'm hoping to bring me some financial
relief, as | so desperately need. | haven't been able to find a job since | was laid off from my government contract in 2012, and | suspect | have been blacklisted
somewhere (because | shared my views with my government colleagues and even got involved in a legal battle with one of them as a witness to her abuses by
then our mutual boss and that's why | suspect I've been "black listed" somewhere unknown to me). Every single job | apply for, nobody calls me, and this is
going on since 2012. So, | found financial solace in palmistry and astrology services, which | always enjoyed and had an interest in these subjects. Having said
that, it got my attention when you mentioned in your latest video (the red pill) about selling life insurance. | have a "small" crowd of followers, but most of them
are Brazilians, some live in the US and other parts of the world, but most in Brazil. Are these folks a potential clientele? | have no experience in sales and in fact
| kinda suck at it but somehow | feel life insurance wouldn't be that hard to sell. What do you think?

Cheers!

Chris Breault @ https://ilumina.pub

 

ILUMINA Publications <autoconhec@gmail.com> Thu, Aug 20, 2020 at 5:28 PM
To: bepou35@gmail.com

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 3o0f27 PagelD #: 22
| of 7 8/27/2020, 12:39 AM
Gmail - Life Insurance and etc.

2 of 7

EXHIBIT 2

https://mail.google.com/mail/u/0?ik=933bd2a6 | 7& view=pt&search=all&permthid=thread-a:r...

Sorry to bother you, but I'm sort of hooked onto your information and | just came across your books on Amazon. | would love to invite you to post on my blog, in
Spanish as | perceive you're fluent in it. My blog is in Portuguese but I'm sure the audience there (mostly Brazilians, lots of Portuguese folks from Portugal and
a few Spanish speakers) will read and not only appreciate your information but also learn profound truths from. My website (where I'm the webmaster and also
author) works as "social media" where | can create a group just for you. | also have courses there, where you would be also welcome to post courses, if you
wish. I'm addicted to truth and that's probably what attracted me to your YouTube channel.

Let me know. Cheers!

Chris Breault @ https://pt.ilumina.pub
[Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com>
To: ILUMINA Publications <autoconhec@gmail.com>

Hello Christina,

Thu, Aug 20, 2020 at 6:18 PM

Absolutely. I'll check it out tonight. Right now, | have to tend to a few things | promised my mother. Did you get my email with the Zoom link for tomorrow's

meeting?
Agbe

[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com>
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Sure, take your time. Yes, | did and just replied back.

Thank you!
[Quoted text hidden]

Thu, Aug 20, 2020 at 7:02 PM

 

TRIPLE CROSS 2 <bepou35@gmail.com>
To: ILUMINA Publications <autoconhec@gmail.com>

Buenos dias Christina,
I'd like to hear your thoughts on the Zoom presentation.

Agbe
[Quoted text hidden]

Sat, Aug 22, 2020 at 9:45 AM

 

ILUMINA Publications <autoconhec@gmail.com>
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Case 2:20-cv-00190-JRG-CRW Document 2-1

Sat, Aug 22, 2020 at 1:47 PM

Filed 09/11/20 Page 4of27 PagelD #: 23
8/27/2020, 12:39 AM
Gmail - Life Insurance and etc. https://mail.google.com/mail/u/0?ik=933bd2a6 | 7&view=pt&search=all& permthid=thread-a:r...

EXHIBIT 2

Hello Agbe,

Unfortunately | wasn't able to watch the video because my internet (via my cell phone service) went out all afternoon, causing major delays on my work, which |
had to rush to fulfill when was finally restored in the evening. When will be another one?
[Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com> Sat, Aug 22, 2020 at 4:06 PM
To: ILUMINA Publications <autoconhec@gmail.com>

Buenas tardes Christina,

Acabo de enviarte un mensaje pero el systema no lo envio. No se lo que esta pasando con el internet. Si, hay presentatciones los lunes, martes, miercoles, y
viernes a la misma hora. Pienso con el mismo codigo. Si algo cambia, te avisere. Have a good afternoon,

Agbe

[Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com> Sat, Aug 22, 2020 at 4:04 PM
To: ILUMINA Publications <autoconhec@gmail.com>

Buenas tardes,
Yes, there is one on Monday Tuesday, Wednesday and Friday of next week. The code should be the same. If not, then I'll update you.

Agbe
[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com> Sat, Aug 22, 2020 at 4:44 PM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Oh okay, cool! Thanks!
[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com> Sun, Aug 23, 2020 at 3:44 AM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Agbe, please consider joining my site. If you do, a profile page is automatically created for you where you can share all your Spanish videos, your books,
whatever you want (because | know it will be cool and interesting). | want my audience to be exposed to your content. | can also create a group for us to interact
in Portuguese-Spanish-English there. It would be super nice to have you there. Please consider. https://pt.ilumina.pub

Cheers!
[Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com> Sun, Aug 23, 2020 at 5:57 AM

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 5of27 PagelD #: 24
deny 8/27/2020, 12:39 AM
Gmail - Life Insurance and etc. https://mail.google.com/mail/w/0?ik=933bd2a6 1 7&view=pt&search=all&permthid=thread-a:r...

To: ILUMINA Publications <autoconhec@gmail.com> EXH j BIT 2
Bonjour Christina,
’ Definitely. | will. Thank you for the invitation.

Agbe
[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com> Sun, Aug 23, 2020 at 11:30 AM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Bonjour!

That's awesome to know, Agbe! Thank you for accepting it! ee

[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com> Sun, Aug 23, 2020 at 3:23 PM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

https://pt.ilumina.pub/grupos/hispanohablantes/
[Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com> Sun, Aug 23, 2020 at 5:07 PM
To: ILUMINA Publications <autoconhec@gmail.com>

Thank you for wanting to spread the message. i just created my account, but | am having a difficult tie uploading videos. | went to the section where it says to
export data but it didn't help. | even clicked on the email message | received. Is there a specific section | should go to in order to do it?

Agbe

[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com> Sun, Aug 23, 2020 at 5:16 PM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Oh you're more than welcome, Agbe! Love to have you there!

In order for you to upload videos | need to install a plugin to the website but there is a limit to 1GB files (I think ... need to confirm that). If you want to share links
of videos already posted somewhere, that you can do freely on your profile. Let me check on the plugin for video uploading and I'll let you know when that's
done. You can upload photos to your profile.

[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com> Sun, Aug 23, 2020 at 8:59 PM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 6of27 PagelD #: 25
ead 8/27/2020, 12:39 AM
Gmail - Life Insurance and etc. https://mail.google.com/mail/w/0?ik=933bd2a6 1 7& view=pt&search=all& permthid=thread-a:r...

5 of 7

EXHIBIT 2

Hi Agbe,

| was looking into the uploading of video files and unfortunately that’s not possible via the dashboard of the site itself (meaning, pt.ilumina.pub) and it has to be
done by accessing WordPress.com, if you have an account with them. Since | haven’t done this for any other user before, I’m assuming you would have to login
to your WordPress account and my site (pt.ilumina.pub) will likely be listed there, for you, as a site where you are member. You would then click on that site, go
to media (on the left column) and then videos (at the top) and upload there, if | make you an author on the site. As of now, you’re a registered user with the
ability to use the site dashboard to post things on your profile page only. If you want the ability to post blog postings and videos, I'll have to upgrade you as an
author on the site but it doesn't end there for video postings and you will have to go through WordPress.com to do that (and | explain more below). To avoid all
this, | can give you access to my Google Drive where you can post files (such as video, word, jpgs, etc.) and then | can create a posting for you, including the
video (if you wish) using these assets. Or, the other way around, would be you giving me access to a folder in your Google Drive where | can go and grab the
assets you wish me to add to a blog posting (such as the text, images, video file, etc.) and assign you as the author of the posting.

| use VideoPress (provided by WordPress to their paid members) as my video hosting and the account is connected with my site pt.ilumina.pub, but | don’t use
the site to upload video files (as WordPress does not allow it to be done that way). | use WordPress.com (which connects my account to my site) to upload
video files and then the video files | upload (at WordPress.com) show up in my media library within the pt.ilumina.pub site. | then embed these video files into a
blog post, or in my video library as a stand alone video posting. VideoPress does not perform very well with video files that are larger than 1.5 Gigabytes (or

1,500 Megabytes). | don’t believe I’m limited in the space to upload video files but | know for sure | can never upload a video file that’s larger than 1.5 GB and if
| try, | lose connection to them before the file can finish uploading, having to start all over again just to lose the connection again and again.

What | had in mind was for you to share things you already have posted on the internet on your profile page, which gives you the ability to add images to the
postings in your timeline/feed, or PDFs, if you wish. If you want more than that, then we need to go through one of the routes suggested above. Let me know
which you prefer.

[Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com> Sun, Aug 23, 2020 at 10:00 PM
To: ILUMINA Publications <autoconhec@gmail.com>

Good evening Christina,

Let's take the Google Drive method. I'll play with a bot to figure it, but | think that would be the easiest way. | don't know if you know, but | have a lot of cideos:
nearly 700, mostly because the book recordings took up space.

Agbe

[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com> Sun, Aug 23, 2020 at 10:07 PM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Okay. Just keep in mind that Google Drive, for free users, only allows up to 13 GB of space, | believe, but we can work that out in different ways (1. uploading,
doing the work with it and then deleting the file to make room for others: 2) spread among different free accounts; 3) placing the files everywhere it's free, like at
dropbox, etc.).

Another way also is creating a LBRY.TV account, connecting it to your YouTube channel and let them mirror your entire channel there at LBRY.TV. Once that's

done, | can download your video files from there as they make that easily available to all their users (I have an account with them, but | deleted all my videos
from there since | created my own video library, where | want my content to be exclusively posted).

Just let me know whichever way you do and we'll take it from there. 25

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 7 of 27 PagelD #: 26
8/27/2020, 12:39 AM
Gmail - Life Insurance and etc. https://mail.google.com/mail/u/0?ik=933bd2a6 17& view=pt&search=all&permthid=thread-a:r...

6 of 7

EXHIBIT 2

{Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com> Mon, Aug 24, 2020 at 12:03 AM
To: ILUMINA Publications <autoconhec@gmail.com>

Hi Christina,
Yes, | will definitely keep it mind for Google Drive. I'll delete them as | go along. | sent you 6 videos. | tried to give you mostly some of the big picture stuff. |
haven't sent the reincarnation stuff yet, but they are the most important: the first videos that | made when | understood what my mission was. By the way, this is

my last incarnation before returning to Source, so | appreciate the information being in other places when | leave.
Agbe

[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com> Mon, Aug 24, 2020 at 12:41 AM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

That's awesome Agbe! | feel that this is also my last incarnation, as per my vedic horoscope, which brings up the very subject of one of your videos, about
Saturn. | am aware of the fallacies of astrology, especially western astrology (I've studied and practiced Indian astrology), and also because my friend, Brazilian
author Domingos Yezzi, who's in contact with ETs since he was 8 years old (he's 85 now) has taught me a lot about our solar system and 13 planets in it! But, |
still offer astral vedic reports (which are computerized) as | still need to make a living and also because the people ask me for them. | intend to stop offering
vedic astrology reports as soon as | can replace it with another source of income, hopefully soon. My preferred, and most popular, service at the moment is
hand analysis, which | find more organic and hence more precise. I'm creating a palmistry course and hoping for some source of income in it. | wish | didn't
need money! If that was the case, | would do only these expositions all day long for the rest of my life here. | feel we have a lot to share on these subjects and
with time I'm sure we will. ... On the astrology thing, I've actually made a posting explaining why | can no longer embrace vedic (or any other) astrology, which is
a translation of a mind blowing information on this subject, exposing all the Vedic deities as self-appointed false gods, who are truly "demons" (soul harvesters)
but, believe or not, people still ignore that and continue to ask me for vedic reports! ... We'll talk more as we move along. ... I'm downloading (and watching) now
your Saturn video.

[Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com> Mon, Aug 24, 2020 at 8:32 AM
To: ILUMINA Publications <autoconhec@gmail.com>

Bonjour Christina,

You're dead on about the money thing. It has made slaves out of all. For sure. Thank God | am going to do this for life. If | had the financial knowledge that |
have now that I didn't learn in school, college nor graduate school, | would have been out a long time ago.

Thank you for taking interest in my work. You're going to help spread the message in the Universe. Certain frequencies, like ours, ate denser than others. Here,
not many people are listening

Agbe

[Quoted text hidden]

 

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 8 of 27 PagelD #: 27
8/27/2020, 12:39 AM
Gmail - Life Insurance and ete. https://mail.google.com/mail/u/0?ik=933 bd2a6 | 7&view=pt&search=all& permthid=thread-a:r...

EXHIBIT 2

ILUMINA Publications <autoconhec@gmail.com> Mon, Aug 24, 2020 at 2:05 PM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Bonjour Agbe! | love French, by the way! Took classes during my growing up in Brazil but | forgot most of what | learned because | never practiced. But | could
understand quite a lot back then!

Indeed, money and many other things are seducements of enslavement, of which the events to come will free us all from it and many other evil done on this
planet Earth and to humanity.

While listening to your video about Saturn, | was led to make some comments regarding the planet Saturn, which | recorded in a 30 minute video to share with
you, and | just posted on my personal YouTube channel (just one of them ... | have 4 other channels). Please listen to them when you find the time and let me
know what you think. The video is unlisted and here's the link https://youtu.be/E4Q_OSvxre4

Thanks,
[Quoted text hidden]

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 9of27 PagelD #: 28
7 of 7 8/27/2020, 12:39 AM
Gmail - LINK FOR ZOOM MEETING FRIDAY AUG 21 2020 https://mail.google.com/mail/u/0?ik=933bd2a6 | 7&view=pt&search=all& permthid=thread-f: |...

1 of 3

EXHIBIT 3

 

ILUMINA Publications <autoconhec@gmail.com>

 

 

LINK FOR ZOOM MEETING FRIDAY AUG 21 2020

4 messages

 

TRIPLE CROSS 2 <bepou35@gmail.com> Thu, Aug 20, 2020 at 6:14 PM
To: ILUMINA Publications <autoconhec@gmail.com>

Good afternoon Christina,

| got involved because of the risk-free investment aspect with very high interest rate. | have two policies and | am working on getting another two smaller ones.
My goal is put in another four to five years in the system with my mainstream full time job and part-time jobs.

| am sorry about your situation. Believe you me, | can understand. If | hadn't picked teaching for the public schools, | am sure the system would have sacked me
by now. As you may know, it's very difficult to fire a tenure teacher in America. In any case, | wish | had known about the different aspects of life insurance
earlier. | would have at least 2 million dollars by 2018 or 2019 and would have definitely quite my job and focused on my main job of sharing information with the
world. In any case, | am in it for another four or five years.

In terms of the business aspect, we really don't have to be that ambitious at first. If we can gather a team of 3 people total, and then those three people bring in
three other people , we can make $2-3K a month on passive incoriie, in addition to the policy contracts we may sell. And even if we quit after a year, we still
have to be paid. One of the marketing directors does presentations five to six times a week on Zoom. During the week, it's at 7 p.m. except on Thursday..On
Saturdays, it's at 10 a.m. There is one tomorrow at 7 p.m. It usually lasts for about 40-45 minutes. Here's the link for tomorrow. at 7

p.m.(Friday): https://zoom.us/meeting/tJY t-mvpz0uGtLchkoFxSTh62ZxyPDoZmmZlics ?ics Token=98tyKuCqrjMqHd2TtBMBRowQAoqge-

3xmCF bjbdxnxfuAAZLUTEYLB4KgtPNNfq%C2%BF%C2%BFJoin

In terms of potential clients, as long as they have a social security number, that's all that counts. In order for this to happen, you have to have a work visa.
Agbe

On Thu, Aug 20, 2020 at 2:11 PM ILUMINA Publications <autoconhec@gmail.com> wrote:
Hello!

My name is Christina Breault and | recently found you on YouTube, a couple or so days ago, and I'm totally amazed by the information you share on your
videos, namely transgenderism, among other things. I'm aware of some of the things you speak about (such as Source and this fake world we're entrapped
in) but | was not aware of ALL these people being transgenders! | was literally shocked, but, somehow, not really, if you know what | mean.

| was born in Brazil but have been living in the US most of my life. I'm 58 years old and I'm trying to get by with services such as hand reading and vedic
astrology, being the first my preferred and most popular service. I'm creating a palmistry course in Portuguese, which I'm hoping to bring me some financial
relief, as | so desperately need. | haven't been able to find a job since | was laid off from my government contract in 2012, and | suspect | have been
blacklisted somewhere (because | shared my views with my government colleagues and even got involved in a legal battle with one of them as a witness to
her abuses by then our mutual boss and that's why | suspect I've been “black listed" somewhere unknown to me). Every single job | apply for, nobody calls
me, and this is going on since 2012. So, | found financial solace in palmistry and astrology services, which | always enjoyed and had an interest in these

it got my attention when you mentioned in your latest video (the red pill) about selling life insurance. | have a "small" crowd of

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 10of27 PagelD #: 29
8/27/2020, 4:23 AM
Gmail - LINK FOR ZOOM MEETING FRIDAY AUG 21 2020 https://mail.google.com/mail/u/0?ik=933bd2a6 | 7&view=pt&search=all&permthid=thread-f* 1...

EXHIBIT 3

followers, but most of them are Brazilians, some live in the US and other parts of the world, but most in Brazil. Are these folks a potential clientele? | have no
experience in sales and in fact | kinda suck at it but somehow | feel life insurance wouldn't be that hard to sell. What do you think?

Cheers!

Chris Breault @ https://ilumina.pub/

 

ILUMINA Publications <autoconhec@gmail.com> Thu, Aug 20, 2020 at 7:01 PM
To: TRIPLE CROSS 2 <bepou35@gmail.com>

Hi Agbe,

Thanks a lot for responding and your kindness. I'm a naturalized citizen of the United States. | wonder if the folks we sell the insurance to, need to also have a
SSN (I'm afraid the answer is yes) and my audience is mostly in Brazil, so | won't be able to market to them. Or is it one of those things that you have to bring
people in? | don't mean any offense (sincerely) but | hope it's not one of those things similar to pyramids.

Regards,
Chris Breault
[Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com> Thu, Aug 20, 2020 at 10:36 PM
To: ILUMINA Publications <autoconhec@gmail.com>

Good evening Christina,

You're right, the answer is yes, because they have to have a U.S. social security number even if they are in Brazil. But, it's ok. We can work with people we
come in contact with.. Yeah, | understand about the pyramid thing. In terms of industry and the corporate world, however, it works both ways. If you sell
insurance policies, then you're just focused on the sales aspect. You're not dependent on anyone to be successful. However, if you're interested in the business
aspect, then yes you benefit partially from the people you bring in. If you never recruit anyone, then you will still make money from commission. So, it depends
on how you look at it. In the corporate world, the top people take most of the benefit. However, in the insurance world, the little guy can become the boss by
working hard either selling and or recruiting more people into his/her business. And it is his or business, for we don't have bosses as independent agents. Let
me know what you think after tomorrow night.

Have a good night.

Agbe

[Quoted text hidden]

 

TRIPLE CROSS 2 <bepou35@gmail.com> Thu, Aug 20, 2020 at 10:43 PM
To: ILUMINA Publications <autoconhec@gmail.com>

Good evening Christina,

You're right, the answer is yes, because they have to have a U.S. social security number even if they are in Brazil. But, it's ok. We can work with people we
come in contact with. Yeah, | understand about the pyramid thing. In terms of industry and the corporate world, however, it works both ways. If you sell

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 11of27 PagelD #: 30
2 of 3 8/27/2020, 4:23 AM
Gmail - LINK FOR ZOOM MEETING FRIDAY AUG 21 2020 EXH i BIT 3 https://mail.google.com/mail/u/0?ik=933bd2a6 | 7&view=pt&search=all&permthid=thread-f I...

insurance policies, then you're just focused on the sales aspect. You're not dependent on anyone to be successful. However, if you're interested in the business
aspect, then yes you benefit partially from the people you bring in. If you never recruit anyone, then you will still make money from commission. So, it depends
on how you look at it. In the corporate world, the top people take most of the benefit. However, in the insurance world, the little guy can become the boss by
working hard either selling and or recruiting more people into his/her business. And it is his or business, for we don't have bosses as independent agents. Let
me know what you think after tomorrow night.

Have a good night.

Agbe

[Quoted text hidden]

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 12 of 27 PagelD#: 31
308s 8/27/2020, 4:23 AM
Gmail - SATURN https://mail.google.com/mail/u/02ik=933bd2a6 | 7&view=pt&search=all&permthid=thread-f: 1...

| of 4

EXHIBIT 5

 

 

 

my Cs rma i] ILUMINA Publications <autoconhec@gmail.com>
SATURN
4 messages
Agbe Ben Epou <bepou@hotmail.com> Mon, Aug 24, 2020 at 4:10 PM

To: "autoconhec@gmail.com" <autoconhec@gmail.com>

Bon dia,

If you ever watch my latest video titled "MGTOW, SANDMAN, & NOLLAGIRLS04," you'll see that | made an attempt to speak Portuguese at the
beginning of the video. Actually, all | said was bonjour.

Your English is very good. | don't know if | could actually read in Portuguese if | were to get the books, but | notice that when | make the effort,
| pick it up very quickly. | will definitely explore everything you said in the video you sent me. | just finished watching it. | need time to digest
it. |am really not partial to much, except for the things | know for sure through intuition because it's definitely a rigged grand game we are
playing. So, with that said, thank you for sharing. If you noticed, and | don't think you have watched all the videos related to Saturn, but in any
case, the information | put out was based on the controlled opposition contradicting themselves. One thing for sure they (Fleurbrun, Sevan,
and the other whose name | have forgotten for now) are absolutely no good. So, if we have been played and we are fooled to believe that
Saturn is all bad, | have no problem correcting it. It's good in fact because | have been trying to dig deeper into this whole Saturn thing but the
only information | could get was what was in this world. At the conscious mind level when | was surveying the Universe last year, | believe, |
couldn't tell you which was Saturn and which was not. | am married to deepening my awareness. Now, I have to undercover this for myself
somehow with what you provided. You know, when you know something at the intuitive level and if you're honest with yourself, you really
know. Do you know what | mean. | remember Source telling me, "When you speak, you will speak 100 percent truth. You will be heard across
the frequencies." So, in that spirit, let's get it. Perhaps taking your recommendations and checking out the information will jog my memory
beyond the veil. You can never tell. | hope it does, for believing things simply without the intuitive back up/higher self knowing, is like a sort of
religion. | have always known this to be true. Cool, let's explore Saturn.

lam sending you this message from my main account because it seems to work better or perhaps faster.
By the way, if you are going to check out the Zoom presentation tonight, use the same code. If it changes, then | will let you know.

Ok, thank you for being part of the team to making the Universe a better place.
Agbe

 

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 13 o0f 27 PagelD #: 32
8/27/2020, 12:35 AM
Gmail - SATURN https://mail.google.com/mail/u/0?ik=933bd2a6 17 &view=pt&search=all&permthid=thread-f: |...

2 of 4

EXHIBIT 5

Agbe Ben Epou <bepou@hotmail.com> Mon, Aug 24, 2020 at 4:18 PM
To: "autoconhec@gmail.com" <autoconhec@gmail.com>

Hi again Maria,

| just laughed about something you said earlier. It was when you said, "I think Peyote is not for me." My friend Jozay said the same thing
because it was so freaken bitter to the taste when chewing it. He preferred Ayahuasca. | really don't care for the taste, but | liked the healing
that came along with it. It was like a strong masculine ass-kicking that | needed to get the hell out of the Universe. | remember my Source Self
saying over and over again while taking me through the reincarnation cycle, "Do you want to do it again?" After that night in Mexico, | was
like, “Hell no." | think it gave me the strength to be even more serious and determined about my cleansing.

| remember returning from the desert on a horse with my guide. It was like the medicine help out just long enough for us to reach the village
and then after getting off the horse, my guide was saying something when all of a sudden, the purge or the vomit came. The entity came
pouring out like rain, and my guide took off. He was scared shit. You have to remember that we were in the middle of the street near the main
grocery store in the village. In hindsight, it was really funny. | just thought | might share.

Agbe

 

From: Agbe Ben Epou

Sent: Monday, August 24, 2020 8:10 PM

To: autoconhec@gmail.com <autoconhec@gmail.com>
Subject: SATURN

[Quoted text hidden]

 

ILUMINA Publications <autoconhec@gmail.com> Mon, Aug 24, 2020 at 4:54 PM
To: Agbe Ben Epou <bepou@hotmail.com>

Boa tarde Agbe!

| love your response! And it's in line with what | expected! Indeed, we MUST use our intuition, which is that soundless voice within, that, to me, never lies! It
always guides me into the right path and it screams, in the form of utter discomfort (a depression of sorts) if the path (or information) is not the right one for me.
I've been this way since | was a child and used to advise my seamstress (now deceased) mother of people and things she should be careful of, and | was never
wrong in those childlike assessments.

About Saturn, Mr. Domingos Yezzi is the most reliable source of extraterrestrial information I've found and | highly recommend his books! | have his first book
posted on my website, in the form of exclusive content, and | will give you access to it so you can start there. The (translated) title of his first book is "What The
Extraterrestrials Think and Expect of Us". His second book is entitled "The DNA of the Spirit and The Extraterrestrials" (also my own translation). The
information is absolutely amazing and literally out of this world! | learned the truth of the Planets through him and | bet you'll be amazed. Indeed, Saturn,
according to him and his contacts, is a benign planet inhabited by benign beings, highly evolved spiritually and technologically. We, humans, are the weed of
this Solar System, along with the inhabitants of Pluto, and of Fesp, which is the worst of all the planets in our Solar System, being inhabited by troglodytes types

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 14 of 27 PagelD #: 33
8/27/2020, 12:35 AM
Gmail - SATURN https://mail.google.com/mail/u/07ik=933 bd2a6 | 7&view=pt&search=all&permthid=thread-f: |...

EXHIBIT 5

of beings, cannibalizing each other, and to where some humans and the half-humans-half-lizards will go after the passage of Nibiru (soon to happen)! Our

energy determines our next destination! I'm attaching an image (digitized by me) and hand written by Mr. Yezzi through channeled ET messages, which depicts
this planetary transmigration.

ri

xk f™
Satu +_ + Oswen
a BN os ro 4,
Jupiter}+ —\ + Uranus
wo pS {a
Mars PAN aga

 

Sun

Saturn has been stolen by religions to be used as a personification of evil, as | explained in the video commentary | made (which I'll filter off your info in a
separate edition, just to share what | know about Saturn with others). Mercury as well has been used by the same evil religious leaders to create a
personification of Buddha, which is actually a demon disguised as a saint. When they say the "devil" comes dressed as an “angel of light" they didn't lie! As they
must abide to the laws of the Universe, which is based on Free Will. So, they have to tell us what they are doing, but they do it in perverted ways, and we
accept as truth and that's our agreement with it, our acceptance of the lies, which is then perpetuated through eons, by our ignorant acceptance of them.
Everything in ALL Earthly religions are lies and deceptions! NO exception! Even God has been portrayed (equalized) as the devil that has taken over
"leadership" of our reality. Read here (in this my translation) who/what God really is, as Mr. Yezzi explains in the most precise and marvelous way I've seen!
Another author (of spiritual teachings) that | highly recommend is Robert Shapiro. He also channels ETs and has shared the most amazing info, in English. I've
been learning from him for a few years now and he's the only one, along with SETH, thas has survived in my list of spiritual teachers. About the planets, in fact,
per Mr. Yezzi, there are only these 3 that | mentioned (Terra, Pluto and Fesp), in this solar system (there are many other solar systems in the Universe) that are
inhabited by very negative beings. All the others, including Sun, are all benign and highly positive. But the perfect Universe is a perfect balance of negative and
positive energies. We can't have too much of either one, else it becomes imbalanced and thus "sick". This is what has happened to Earth, which is very much
behind it's evolution cycle, because the negative energies have been entrapped and forced here, so they can avoid their own destruction (as | mentioned in the
video). But this is ending now, with the approach of Nibiru (Mr. Yezzi calls it Siderius, in his books, other author has called Hercolubus, the bible calls it Absinto

[as they can't lie 100% and must tell us what they are doing], in Portuguese) and its passage will reset the planet with a new civilization as 90% of humanity will
“perish” (been taken from here).

I'll share more as we move along. I'm excited to be part of this waking up journey! ~=

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 15of27 PagelD #: 34
3 of 4 8/27/2020, 12:35 AM
Gmail - SATURN https://mail.google.com/mail/u/0?ik=933 bd2a6 1 7&view=pt&search=all&permthid=thread-f: |...

EXHIBIT 5

Chris
[Quoted text hidden]

Chris Breault @ https://ilumina.pub

 

ILUMINA Publications <autoconhec@gmail.com> Mon, Aug 24, 2020 at 5:15 PM
To: Agbe Ben Epou <bepou@hotmail.com>

Oh wow!

| know it's too much to digest but | highly, highly, recommend the videos by Thomas Williams. If you listen to just one, you will feel like you need to listen to
nothing else, as what he shares will literally leave you in a mental comatose of sorts! He explains ALL! Ayahuasca and where it truly takes us, is among his
information. He also explains the source and roots of religions and civilizations, who the hybrid beings (members of our government all over this world) truly are
and what they are doing and why. He has a weekly show and a must-listen series which | mirrored in my video library of my site. | haven't heard all his videos
yet (which are video format of his podcasts) because they are too long (at least 2 hours each) and the information is hard to digest all at once because it truly
numbs you! You can find them here, on my site, or directly in his YouTube channel, under his must-listen playlist.

[Quoted text hidden]

[Quoted text hidden]

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 16of 27 PagelD #: 35
4 of4 8/27/2020, 12:35 AM
Gmail - Privacy Complaint Received https://mail.google.com/mail/u/I ?ik=a2d5565d30&view=pt&search=all&permthid=thread-f: I...

1 of 3

EXHIBIT Ga

 

Chris Breault <christinabreault@gmail.com>

 

Privacy Complaint Received
6 messages

 

YouTube Support Team <privacy+3hu8vi801iata02@support.youtube.com> Thu, Aug 27, 2020 at 4:51 AM
Reply-To: YouTube Support Team <privacy+3hu8vi801iata02@support.youtube.com>
To: christinabreault@gmail.com

Hi Christina,
This email confirms that we have received your Privacy Complaint for the
following content:

hitps:/Avww. youtube.com/watch?v=4QZ7ifOEHdA

The complaint will be reviewed by the YouTube Team to determine if a violation of our Privacy Guidelines (hitp:/www.youtube.com/t/privacy_guidelines) has
occurred. We'll follow up with you if we require more information or if we have additional information to share.

If you wish to retract you claim, follow this link
and confirm your retraction:

http-//support.google.com/youtube/contact/privacy_followup?caseid=HRQEIY O6IKXLMSMBKPKTLHX3EA&ctx=HRQELY OGIKXLMSMBKPKTLHX3EA:
Fws3d4DWtapWnMNZzoT_ZA&email=christinabreault@gmail.com

 

YouTube Support Team <privacy+3hu8vi801iata02@support.youtube.com> Fri, Aug 28, 2020 at 2:22 AM
Reply-To: YouTube Support Team <privacy+3hu8vi801iata02@support.youtube.com>
To: christinabreault@gmail.com

Hello,

In order to further review your claim, we need you to specify exactly what statements made within the video you allege violate your privacy. Please cite the
specific statements within the video and preferably the timestamp of when the statement(s) is made.

For example:
“Example statement" at 1:05
In the event we do not receive further information from you as requested above, please be advised that we will be unable to take any further action on your

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page17 of 27 PagelD #: 36
9/6/2020, 5:05 PM
Gmail - Privacy Complaint Received

removal request.

Sincerely,
The YouTube Team

EXHIBIT 6a

https://mail.google.com/mail/u/ | ?ik=a2d5565d30& view=pt&search=all&permthid=thread-f: |...

On August 27, 2020 Contact Us Form wrote:

legalfirstname: Christina

legallastname: Breault

country _req: US

email_prefill_req: christinabreault@gmail.com

piiusername: https:/Avww.youtube.com/channel/UCoGzyNOUpsl_2ew7GjQMQvq
optional_videos: https://www.youtube.com/watch?v=4QZ7ifOEHdA
privacyinfochoice: privacyemailaddress

privacyinfochoice: privacyother

privacyinfochoice--privacyother: My age and things that I privately, and
naively, shared with him in a private email

privacylocationchoice: withinviddesc

privacy _multi_timestamp: 2:00

privacyaddinfo: It seems his motivation is damage control to an apparent
pyramid scheme he tried to lure me in!

privacy_agreements: goodfaith

privacy_agreements: truecorrect

youtube_subject: YouTube Support

 

Mind & Eye Opener <christinabreault@gmail.com>
To: YouTube Support Team <privacy+3hu8vi801iata02@support.youtube.com>

That was stated already in the complaint. If you re-read it, it says there ...

Fri, Aug 28, 2020 at 2:26 AM

privacyinfochoice--privacyother: My age and things that | privately, and naively, shared with him ina private email is being shown on the video!

privacy_multi_timestamp: 2:00 and throughout

Christina Breault

[Quoted text hidden]

 

YouTube Support Team <privacy+3hu8vi801iata02@support.youtube.com>

Mon, Aug 31, 2020 at 3:40 AM

Reply-To: YouTube Support Team <privacy+3hu8vi801iata02@support.youtube.com>

To: christinabreault@gmail.com

Hello,

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 18 of 27 PagelD #: 37

ww
°
eo

9/6/2020, 5:05 PM
Gmail - Privacy Complaint Received https://mail.google.com/mail/u/ | ?ik=a2d5565d30&view=pt&search=all&permthid=thread-f: I...

EXHIBIT 6a

We have removed the material in question for a privacy violation, pursuant to our Community Guidelines. It may take some time for video search results and
thumbnail images to disappear from the site. Typically, this should not take more than a couple of days. Please be assured that the content has been removed.
For more information regarding our Privacy Guidelines, please visit: http://youtube.com/t/privacy_guidelines.

Sincerely,
The YouTube Team

[Quoted text hidden]

 

Chris Breault <christinabreault@gmail.com>

Thu, Sep 3, 2020 at 3:27 AM
To: YouTube Support Team <privacy+3hu8vi801iata02@support.youtube.com>

This is 100% inconsistent with your own guidelines and takedown of previous videos for the exact same violation, which this one is just
another repeat! This user keeps posting videos showing my age and my place of birth which are personally identifiable information of me and,
per your own guidelines, and previous taken down, is indeed a violation!

Christina Breault

[Quoted text hidden]

 

Chris Breault <christinabreault@gmail.com>

Thu, Sep 3, 2020 at 3:28 AM
To: YouTube Support Team <privacyt+3hu8vi801iata02@support.youtube.com>

Sorry, this was sent by mistake! This issue is resolved. Please disregard the message!

Christina Breault
Webmaster & Spiritualist
https://ilumina.pub

[Quoted text hidden]

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 19 of 27 PagelD #: 38
sah 9/6/2020, 5:05 PM
Gmail - YouTube Copyright Complaint Submission https://mail.google.com/mail/u/1 ?ik=a2d5565d30&view=pt&search=all&permthid=thread-f: I...

EXHIBIT 6b

all Chris Breault <christinabreault@gmail.com>

 

YouTube Copyright Complaint Submission

2 messages

 

YouTube Copyright <youtube-disputes+1w/1bvj4tneb9q07@google.com> Mon, Aug 31, 2020 at 12:16 PM
Reply-To: YouTube Copyright <youtube-disputes+1w1bvj4tneb9q07@google.com>
To: christinabreault@gmail.com

 

YouTube

Copyright Infringement Notification Confirmation

Thank you for your submission. It is under review to ensure it is valid and includes all
required elements. We will reply to this email when we've taken action on your
request.

Here is the information you filled in:

Copyright Owner Name (Company Name if applicable): Christina Breault

Your Full Legal Name (Aliases, usernames or initials not accepted): Christina Breault
Your Title or Job Position (What is your authority to make this complaint?): Christina Breault
Address:

P. O. Box 591

Mosheim, TN 37818

US

Username: Mind & Eye Opener

Email Address: christinabreault@gmail.com

Secondary Email Address: christinabreault@gmail.com

Phone: (423) 523-9484

URL of allegedly infringing video to be removed: http://Awww.youtube.com
/watch?v=-web3uENLOc
Describe the work allegedly infringed: My YouTube video was reuploaded by
another user
© YouTube URL: http:/Awww.youtube.com/watch?v=E4Q_OSvXre4
o Where does the content appear?
The content appears in the targeted video from 1:52 to 30:30

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 20 of 27 PagelD #: 39
tary 9/6/2020, 4:44 PM
Gmail - YouTube Copyright Complaint Submission https://mail.google.com/mail/u/1 ?ik=a2d5565d30&view=pt&search=all&permthid=thread-f: |...

EXH j BIT 6b It appears in your source video from 1 to 29:59

Country where copyright applies: US
| state UNDER PENALTY OF PERJURY that:

e | am the owner, or an agent authorized to act on behalf of the owner of an

exclusive right that is allegedly infringed.

| have a good faith belief that the use of the material in the manner complained

of is not authorized by the copyright owner, its agent, or the law; and

e This notification is accurate.

| acknowledge that under Section 512(f) of the DMCA any person who

knowingly materially misrepresents that material or activity is infringing may be

subject to liability for damages.

e | understand that abuse of this tool will result in termination of my YouTube
account.

Authorized Signature: Christina Breault
Sincerely,

— The YouTube Team

Help center * Email options

©2020 YouTube, LLC 901 Cherry Ave, San Bruno, CA 94066, USA

 

YouTube Copyright <youtube-disputes+1w1bvj4tneb9q07@google.com> Mon, Aug 31, 2020 at 1:47 PM
Reply-To: YouTube Copyright <youtube-disputes+1w1bvj4tneb9q07@google.com>
To: christinabreault@gmail.com

YouTube

 

Hi Mind & Eye Opener,
Thank you very much for your notification. The content has been removed.

You may take back your claim of copyright infringement at any time if you change your mind.

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 21o0f27 PagelD #: 40
2 of 3 9/6/2020, 4:44 PM
Gmail - YouTube Copyright Complaint Submission https://mail.google.com/mail/u/1 2ik=a2d5565d30&view=pt&search=all&permthid=thread-f: |...

- The YouTube Team
EXHIBIT 6b

[Quoted text hidden]

Help center * Email options

©2020 YouTube, LLC 901 Cherry Ave, San Bruno, CA 94066, USA

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 22 of 27 PagelD #: 41
9/6/2020, 4:44 PM
Gmail - YouTube Copyright Complaint Submission

EXHIBIT 6c

https://mail.google.com/mail/u/1 2ik=a2d5565d30&view=pt&search=all&permthid=thread-f: |...

Chris Breault <christinabreault@gmail.com>

 

YouTube Copyright Complaint Submission

6 messages

 

YouTube Copyright <youtube-disputes+11jeuz902kb4a07 @google.com>
Reply-To: YouTube Copyright <youtube-disputes+11jeuz902kb4a07@google.com>

To: christinabreault@gmail.com

 

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 23 of 27 PagelD #: 42

1 of S

YouTube

Copyright Infringement Notification Confirmation

Thank you for your submission. It is under review to ensure it is valid and includes all
required elements. We will reply to this email when we've taken action on your
request.

Here is the information you filled in:

Copyright Owner Name (Company Name if applicable): Christina Breault

Your Full Legal Name (Aliases, usernames or initials not accepted): Christina Breault
Your Title or Job Position (What is your authority to make this complaint?): Owner
Address:

P. O. Box 591

Mosheim, TN 37818

US

Username: Mind & Eye Opener

Email Address: christinabreault@gmail.com

Secondary Email Address: christinabreault@gmail.com

Phone: 4235239484

URL of allegedly infringing video to be removed: http://www.youtube.com
/watch?v=6iOKP1IP6Kg
Describe the work allegedly infringed: My company, organization or client's
artwork
© Title of artwork: My client's hand photo including my own photo and my
artwork on them
© Type of artwork: Photo

Mon, Aug 31, 2020 at 5:38 PM

9/6/2020, 4:54 PM
Gmail - YouTube Copyright Complaint Submission https://mail.google.com/mail/u/1 ?ik=a2d5565d30&view=pt&search=all&permthid=thread-f: I...

EXH l BIT 6c o Where does the content appear? Custom thumbnail

Country where copyright applies: US
| state UNDER PENALTY OF PERJURY that:

e | am the owner, or an agent authorized to act on behalf of the owner of an
exclusive right that is allegedly infringed.

e | have a good faith belief that the use of the material in the manner complained
of is not authorized by the copyright owner, its agent, or the law; and

¢ This notification is accurate.

e | acknowledge that under Section 512(f) of the DMCA any person who
knowingly materially misrepresents that material or activity is infringing may be
subject to liability for damages.

e | understand that abuse of this tool will result in termination of my YouTube
account.

Authorized Signature: Christina Breault
Sincerely,

— The YouTube Team

Help center * Email aptions

©2020 YouTube, LLC 901 Cherry Ave, San Bruno, CA 94066, USA

 

YouTube Copyright <youtube-disputes+11jeuz902kb4a07@google.com> Wed, Sep 2, 2020 at 4:37 AM
Reply-To: YouTube Copyright <youtube-disputes+11jeuz902kb4a07@google.com>
To: christinabreault@gmail.com

/ YouTube

 

Hi Chris Breault,

We require a more detailed description of your copyrighted work. We won't be able to process
your request until you have provided us with this information.

We encourage you to provide whatever specifics you feel will be most useful. Information

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 24 of 27 PagelD #: 43
2 of 5 9/6/2020, 4:54 PM
Gmail - YouTube Copyright Complaint Submission

3 of 5

EXHIBIT 6c

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 25of27 PagelD #: 44

https://mail.google.com/mail/u/ 1 ?ik=a2d5565d30&view=pt&search=all&permthid=thread-f: |...

such as the title of the work, the type of work, its author's name, the date of creation of the
work, a copyright registration number (if the work is registered), and/or the specific
timestamps at which your work appears in the video in question will greatly assist us in
processing your request.

Thank you very much for your cooperation.
- The YouTube Team
Here is the information you filled in:

Copyright Owner Name (Company Name if applicable): Christina Breault

Your Full Legal Name (Aliases, usernames or initials not accepted): Christina Breault
Your Title or Job Position (What is your authority to make this complaint?): Owner
Address:

P.O. Box 591

Mosheim, TN 37818

US

Username: Chris Breault

Email Address: christinabreault@gmail.com

Secondary Email Address: christinabreault@gmail.com

Phone: 4235239484

URL of allegedly infringing video to be removed: http:/Awww.youtube.com/watch?
v=6iIOKP 1IP5Kg
Describe the work allegedly infringed: My company, organization or client's artwork
9 Title of artwork: My client's hand photo including my own photo and my artwork
on them
° Type of artwork: Photo
o Where does the content appear? Custom thumbnail

Country where copyright applies: US
| state UNDER PENALTY OF PERJURY that:

e | am the owner, or an agent authorized to act on behalf of the owner of an exclusive
right that is allegedly infringed.

e | have a good faith belief that the use of the material in the manner complained of is
not authorized by the copyright owner, its agent, or the law; and

° This notification is accurate.

e | acknowledge that under Section 512(f) of the DMCA any person who knowingly
materially misrepresents that material or activity is infringing may be subject to liability
for damages.

e | understand that abuse of this tool will result in termination of my YouTube account.

Authorized Signature: Christina Breault

Help center « Email options

©2020 YouTube, LLC 901 Cherry Ave, San Bruno, CA 94066, USA

9/6/2020, 4:54 PM
Gmail - YouTube Copyright Complaint Submission https://mail.google.com/mail/u/1 ?ik=a2d5565d30&view=pt&search=all&permthid=thread-f: | ...

EXHIBIT 6c

 

Chris Breault <christinabreault@gmail.com> Wed, Sep 2, 2020 at 10:35 AM
To: YouTube Copyright <youtube-disputes+11jeuz902kb4a07@google.com>

Hello,

| had provided the information already in my complaint (below again), however, the user already deleted the video.

e Title of artwork: My client's hand photo including my own photo and my artwork on them
e Type of artwork: Photo

e Where does the content appear? Custom thumbnail

Thanks,
Christina Breault
Webmaster & Spiritualist

https://ilumina.pub

[Quoted text hidden]

 

YouTube Copyright <youtube-disputes+11jeuz902kb4a07@google.com> Thu, Sep 3, 2020 at 6:29 AM

Reply-To: YouTube Copyright <youtube-disputes+11jeuz902kb4a07@google.com>
To: christinabreault@gmail.com

Hello,

Thank you for your response. However, your identification of the specific copyrighted work at issue is still unclear. To identify the specific work allegedly
infringed, answering some or all of the following questions will be helpful:

1. What is the title of your copyrighted work? If your work is untitled, provide a description of the contents in the work.
2. What type of copyrighted work is it?

3. When was it authored?

4. By whom was it authored?

5. If portions of your work appear in this video, what are the specific timestamps in which this occurs?

Please understand that we won't be able to process your request until you have provided us with this information. Thank you very much for your cooperation.

Sincerely,
The YouTube Team

[Quoted text hidden]

 

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 26 of 27 PagelD #: 45
4 of 5 9/6/2020, 4:54 PM
Gmail - YouTube Copyright Complaint Submission https://mail.google.com/mail/u/ 1 ?ik=a2d5565d30&view=pt&search=all&permthid=thread-f: 1...

EXHIBIT 6c

Chris Breault <christinabreault@gmail.com>
To: YouTube Copyright <youtube-disputes+1 1jeuz902kb4a07@google.com>

Hello,

The answers are listed below:

1) The photograph of my client's hand used for hand analysis

2) Photograph as described above and my artwork on it

3) January 1, 2020

4) By me, Christina Breault

5) It was used as a thumbnail for the user's video (which is now removed by the user)
The original work can be seen at https://en.ilumina.pub/the-girdle-of-venus-in-palmistry/
Thanks,

Christina Breault

[Quoted text hidden]

Thu, Sep 3, 2020 at 10:47 AM

 

YouTube Copyright <youtube-disputes+11jeuz902kb4a07@google.com>
Reply-To: YouTube Copyright <youtube-disputes+11jeuz902kb4a07@google.com>
To: christinabreault@gmail.com

 

Hi Chris Breault,

Thank you very much for your notification. The content has been removed.

You may take back your claim of copyright infringement at any time if you change your mind.

[Quoted text hidden]

Help center « Email options

©2020 YouTube, LLC 901 Cherry Ave, San Bruno, CA 94086, USA

Case 2:20-cv-00190-JRG-CRW Document 2-1 Filed 09/11/20 Page 27 of 27

5 of 5

Sat, Sep 5, 2020 at 7:49 AM

PagelD #: 46

9/6/2020, 4:54 PM
